department of the treasury internal_revenue_service washington d c date office_of_chief_counsel number release date uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc sbse sd from subject associate chief_counsel income_tax accounting advance_payments for goods this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer a items systems year year issue should taxpayer include in gross_income a payment received for sale and installation of goods in the taxable_year the payment is received year or in the taxable_year in which the goods are delivered and the installation completed year conclusion we agree with your conclusion that under the facts described in your memorandum taxpayer may defer the payments until year the taxable_year the goods are delivered and installed facts we understand the facts to be as follows taxpayer uses the accrual_method of accounting and is a dealer for a a manufactures and sells items and systems taxpayer and the service appear to agree that items and systems are goods taxpayer enters into contracts with its customers under which taxpayer designs plans for items and systems and sells the items and systems to customers taxpayer orders the items and systems it needs for a particular contract from either a or other suppliers when taxpayer receives the items and systems it has ordered for a customer taxpayer installs them at the customer’s site taxpayer uses a portion of its office space for temporary storage of items and systems before delivery and installation at the customer’s site when a customer and taxpayer enter into one of these contracts the customer must pay a nonrefundable payment to taxpayer the payment generally does not cover the entire cost of the contract taxpayer does not hold the payment in a separate_account and the payment is available to taxpayer without restriction when taxpayer delivers and installs the items and systems taxpayer bills the remaining amounts due taxpayer represents that the contracts at issue usually are completed all items and systems delivered and installed and the remaining balance due either during the taxable_year in which the nonrefundable payment is received or during the taxable_year immediately following for both financial reporting and tax purposes taxpayer includes in income the nonrefundable payment and balance due on a contract in the year the items and systems under the contract are delivered and installed law under sec_446 of the internal_revenue_code a taxpayer’s right to use a method_of_accounting is subject_to the requirement that the method clearly reflect income the commissioner has broad discretion to determine whether a taxpayer’s method_of_accounting clearly reflects income 98_tc_457 aff’d f 3d 9th cir sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the income_tax regulations provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy the all-events test all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is made whichever happens first revrul_80_308 1980_2_cb_162 sec_1_451-5 is an exception to the all-events test sec_1_451-5 states that advance_payments must be included in income either in the taxable_year of receipt or except as provided in sec_1_451-5 in either of the following a in the taxable_year in which properly accruable under the taxpayer’s method_of_accounting for tax purposes if such method results in including advance_payments in gross_receipts no later than the time such advance_payments are included in gross_receipts for purposes of all its reports including consolidated financial statements to shareholders partners beneficiaries other proprietors and for credit purposes or b if the taxpayer’s method_of_accounting for purposes of such reports results in advance_payments or any portion of such payments being included in gross_receipts earlier than for tax purposes in the taxable_year in which includible in gross_receipts pursuant to its method_of_accounting for purposes of such reports sec_1_451-5 provides in relevant part that for purposes of this section the term advance_payment means any amount which is received in a taxable_year by a taxpayer using an accrual_method of accounting for purchases and sales pursuant to and to be applied against an agreement for the sale_or_other_disposition in a future taxable_year of goods held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business sec_1_451-5 provides that for purposes of sec_1_451-5 the term agreement includes an agreement that obligates a taxpayer to perform activities described in sec_1_451-5 and which also contains an obligation to perform services that are to be performed as an integral part of such activities sec_1_451-5 provides rules that apply under certain circumstances when a taxpayer receives substantial advance_payments as defined in sec_1_451-5 in a because we think that the taxpayer is within sec_1 a i we do not discuss the applicability of sec_1_451-5 taxable_year with respect to an agreement for the sale_of_goods properly includible in its inventory analysis for taxpayer to defer its nonrefundable payments under sec_1_451-5 the payments must be pursuant to and applied against an agreement for the sale_or_other_disposition of goods held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business sec_1_451-5 whether items and systems are goods held by taxpayer primarily_for_sale_to_customers in the ordinary course of its business is the primary issue in dispute in this case we agree with your conclusion that items and systems are held by taxpayer within the meaning of sec_1_451-5 and that taxpayer may defer the payments at issue in straight v commissioner t c memo the tax_court held that a similarly situated taxpayer did not hold goods for sale to customers in the ordinary course of its business in straight the taxpayer was a dealer for a company that sold house panel kits the taxpayer entered into contracts with customers for the kits received deposits pursuant to the agreements and ordered the kits from the supplier the supplier then delivered the kits directly to the customers the court held that the taxpayer never owned or took title to the kits never included them in its inventory and thus was not entitled to use sec_1_451-5 to defer inclusion of payments received pursuant to contracts for the kits in an unpublished order dated date straight v commissioner docket no the court reversed its holding on this issue the case was before the court on the taxpayer’s motion for reconsideration the taxpayer argued that the advance_payments were for the building constructing and manufacturing of the house kits under sec_1_451-5 without regard to inventory and in the alternative that the advance_payments were for the future sale_of_goods held by the taxpayer primarily_for_sale_to_customers under sec_1_451-5 because the taxpayer was the owner and title holder of the house kits the commissioner did not respond to these new arguments on this issue and the court treated this as a concession in addition the court found the taxpayer’s new arguments on the issue convincing although the court did not discuss which of the new arguments it found persuasive and held that advance_payments received by the taxpayer pursuant to contracts to sell kits could be deferred under sec_1_451-5 the published opinion in straight is not precedential on this issue and we decline to apply it to this case in addition taxpayer’s facts indicate a clearer case for deferral than the facts in straight in straight the suppliers delivered kits directly to the customers bypassing the taxpayer thus the kits were not held by the taxpayer for resale in the ordinary course of its business in contrast to straight taxpayer’s ordinary course of business is to place orders for the goods as needed receive and temporarily store the goods and deliver and install the goods because taxpayer physically holds the items and systems it orders from its suppliers prior to delivery to the customers taxpayer meets the requirements of sec_1_451-5 taxpayer also appears to meet other relevant requirements of sec_1_451-5 taxpayer receives the payments pursuant to and applied against agreements between taxpayer and customers for financial reporting purposes and tax purposes taxpayer includes the payments in income in the year the items and systems are delivered which is usually either the year of receipt or the year immediately following in general taxpayer is also subject_to the rules of sec_1_451-5 regarding inventoriable goods although it is unclear from the facts whether taxpayer’s advance_payments are substantial for purposes of sec_1_451-5 however because the payments are generally included in income for tax purposes either in the year of receipt or the year immediately following we do not think that sec_1 c limits taxpayer’s deferral in this case case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions paul m ritenour chief branch office of associate chief_counsel income_tax accounting
